internal_revenue_service department of the treasury number release date index number 2207a washington dc person to contact telephone number refer reply to cc psi plr-103514-02 date january re legend spouse decedent trust trustee family_trust marital trust trust family_trust marital trust date date date dollar_figurex dollars dollar_figurey dollars dear - - - - - - - - - - - - - - this is in response to the request from your authorized representative for a ruling concerning the federal gift_tax treatment of the proposed transfer of your interest in a_trust facts decedent and spouse both residents of arizona established both trust and trust on date both trusts were funded with community_property during their joint lives either decedent or spouse could revoke or amend trust and or trust with respect to that spouse’s share of the community_property held by the trust plr-103514-02 trustee a corporate trustee was the trustee of trust decedent and spouse were designated as the co-trustees of trust decedent died on date survived by spouse both trust and trust became irrevocable upon decedent’s death trustee continued as the sole trustee of trust and spouse became the sole trustee of trust and is currently serving in that capacity trust pursuant to its terms upon decedent’s death trust was divided into two separate trusts marital trust and family_trust marital trust was funded with spouse’s share of the community_property plus the smallest pecuniary amount that would result in the least possible federal estate_tax payable by reason of the death of decedent assuming that property passing to family_trust would not qualify for the marital_deduction in the decedent’s estate the trust instrument provides that it is the settlor’s intent that the pecuniary amount qualify for the estate_tax_marital_deduction the income of marital trust is paid to spouse at least quarterly during her lifetime trustee may also pay principal to spouse as it deems necessary for spouse’s health maintenance in reasonable comfort and best interests no person has any power to appoint any part of the marital trust to any person other than spouse during spouse’s life upon spouse’s death any remaining principal and accrued but undistributed_income will be distributed to family_trust the balance of trust passed to family_trust under its terms the income from family_trust is to be distributed to spouse at least quarterly during her lifetime trustee is authorized to pay spouse any principal of family_trust for spouse’s health maintenance and support upon spouse’s death the remaining principal of family_trust including any amounts received from marital trust is to be distributed as follows two-thirds to or for the benefit of the children of decedent equally per stirpes and the remaining one-third to or for the benefit of the children of spouse equally per stirpes you represent that on date spouse made a qualified_disclaimer under sec_2518 of her interest in family_trust trust trust was executed the same day as trust and has dispositive provisions similar to those of trust like trust upon decedent’s death trust was divided into two separate trusts marital trust and family_trust marital trust was funded with spouse’s share of the community_property plus the smallest pecuniary amount that would result in the least possible federal estate_tax payable by reason of the death of decedent assuming family_trust would not qualify for the marital plr-103514-02 deduction in the decedent’s estate and taking into account the funding of marital trust the trust instrument also provides that it is the settlor’s intent that the pecuniary amount qualify for the estate_tax_marital_deduction the income of marital trust is paid to spouse at least quarterly during her lifetime the trustee may also pay principal to spouse as the trustee deems necessary for spouse’s health maintenance in reasonable comfort and best interests no person has any power to appoint any part of marital trust to any person other than spouse during spouse’s life upon spouse’s death any remaining principal and accrued but undistributed_income will be distributed to family_trust the balance of trust passed to family_trust under the terms of family_trust trust income is to be distributed to spouse at least quarterly during her lifetime the trustee may distribute principal to spouse as the trustee deems necessary for spouse’s health maintenance and support upon spouse’s death the remaining principal of family_trust including any amounts received from marital trust is to be distributed as follows one-half of the trust corpus is to be distributed equally to decedent’s two children from a prior marriage or those children’s then living descendants per stirpes if either child predeceases spouse and the remaining one- half of the trust corpus is to be distributed equally to spouse’s two children from a prior marriage or those children’s then living descendants per stirpes if either child predeceases spouse article seventh section provides that spouse as sole trustee of family_trust may not make distributions of principal from family_trust to herself unless such distributions are limited by an ascertainable_standard relating to the health maintenance and support of the spouse in addition spouse must not participate in any decision to make discretionary distributions of principal to anyone spouse is legally obligated to support article seventh sec_5 authorizes the trustee of trust and each trust established under the provisions of trust to sell at public or private sale contract to sell convey exchange transfer and otherwise deal with the trust property and any reinvestments thereof including but not limited to the preparation execution and delivery of deeds to real_estate article seventh section provides that trust assets consisting of residential real_estate may be occupied by the settlors or surviving settlor free of rent provided that they shall be responsible for payment of taxes assessments insurance coverage maintenance_costs and general running and upkeep expenses on the federal estate_tax_return form_706 filed for decedent’s estate the executor elected under sec_2056 of the internal_revenue_code to treat the pecuniary amounts described above that passed to marital trust and marital trust as qualified_terminable_interest_property qtip described in sec_2056 of the plr-103514-02 internal_revenue_code decedent’s estate claimed a marital_deduction on the federal estate_tax_return of dollar_figurex dollars for the pecuniary amount passing to marital trust and a marital_deduction of dollar_figurey dollars for the pecuniary amount passing to marital trust marital trust was funded with marketable_securities and marital trust was funded with cash and real_estate including decedent’s and spouse’s residence proposed transaction the trustee of marital trust proposes to sell the residence which is an asset of the trust and currently occupied by spouse to an independent third party in an arms length transaction following the sale all parties having any interest in marital trust including spouse will petition the appropriate court to terminate marital trust and distribute the assets to the remainder beneficiaries decedent’s children and spouse’s children the termination of marital trust and the transfer from spouse to the transferees will be conditioned upon the transferees agreement to pay any gift_tax liability imposed as a result of the transfer you requested the following rulings the transfer of spouse’s qualifying_income interest in marital trust will not be treated as a transfer of spouse’s qualifying_income interest in marital trust resulting in a deemed disposition of the property of marital trust under sec_2519 of the internal_revenue_code for purposes of sec_2519 and sec_2511 in determining the value of spouse’s gifts the value of the transferred property will be reduced by the amount_of_the_gift tax paid_by the transferees the transfer of spouse’s qualifying_income interest in marital trust will not result in spouse’s interest in marital trust being valued at zero under sec_2702 the transfer of spouse’s qualifying_income interest in marital trust will not result in the inclusion of marital trust in spouse’s gross_estate under sec_2044 law and analysis ruling_request sec_1 and sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or plr-103514-02 contingency to occur an interest passing to the surviving_spouse will terminate or fail and on such termination the property passes to a person other than the surviving_spouse or the spouse’s estate sec_2056 provides an exception to the rule_of sec_2056 in the case of qualified_terminable_interest_property qtip under sec_2056 qtip property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 under sec_2056 the term qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's life sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2502 provides that the payment of the gift_tax is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 of the gift_tax regulations provides that the gift_tax is a primary and personal liability of the donor is an excise upon the donor's act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_25_2511-2 provides that a gift is complete with respect to any property if the donor has so parted with dominion and control as to leave the donor no power to change its disposition sec_25_2511-2 provides that a gift is incomplete and thus not subject_to gift_tax in every instance in which a donor reserves the power to revest the beneficial title to the property in the donor plr-103514-02 sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which the section applies is treated as a transfer for gift_tax purposes of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_2207a provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax which would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter under sec_25_2207a-1 if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property the amount of gift_tax attributable to that property the value of property to which sec_25_2207a-1 applies is the value of all interests in the property other than the qualifying_income interest there is no right of recovery from any person for the property received by that person for which a deduction was allowed from the total_amount_of_gifts if no federal gift_tax is attributable to the property the right of recovery arises at the time the federal gift_tax is actually paid_by the transferor subject_to sec_2519 sec_25_2207a-1 provides that the amount of federal gift_tax attributable to all properties includible in the total_amount_of_gifts under sec_2519 made during the calendar_year is the amount by which the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter that has been paid exceeds the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter that would have been paid if the value of the properties includible in the total_amount_of_gifts by reason of sec_2519 had not been included plr-103514-02 sec_25_2207a-1 provides that a person’s right of recovery with respect to a particular property is an amount equal to the amount determined in sec_25_2207a-1 multiplied by a fraction the numerator of the fraction is the value of the particular property included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deduction allowed with respect to the property the denominator of the fraction is the total value of all properties included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deductions allowed with respect to those properties sec_25_2207a-1 provides that if the property is in trust at the time of the transfer the person receiving the property is the trustee and if the property does not remain in trust any person receiving the property prior to the expiration of the right of recovery revrul_75_72 1975_1_cb_310 holds that if a transfer of property is conditioned on the payment by the donee of the gift_tax imposed on the transfer then in determining the amount_of_the_gift the amount of gift_tax actually paid_by the donee is deducted from the value of transferred property that is the gift is treated as a net_gift under sec_2502 the donor is primarily liable for the payment of the gift_tax thus if at the time of the transfer the gift is made subject_to a condition that the gift_tax be paid_by the donee or out of the transferred property the donor receives consideration for the transfer in the amount of gift_tax to be paid_by the donee accordingly under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property or property right or interest passing from the donor minus the amount_of_the_gift tax actually paid_by the donee revrul_81_223 1981_2_cb_189 holds that in determining the gift_tax liability actually assumed by the donee the donor’s available unified_credit must be used to reduce the tax in determining the liability in the instant case following the sale by the trustee of the residence in marital trust the assets of marital trust will consist of property or the proceeds of the sale of property for which a marital_deduction was taken in decedent’s estate plus spouse’s share of the community_property that initially funded the trust all parties having any interest in marital trust including spouse and a guardian ad litem for any contingent beneficiaries will petition the appropriate court to terminate marital trust and distribute the assets to the remainder beneficiaries decedent’s children and spouse’s children conditioned upon the transferees’ agreement to pay spouse’s gift_tax liability resulting from the transfer marital trust was funded with spouse’s interest in community_property and a pecuniary portion of decedent’s interest in community_property spouse’s transfer of her interest in the community_property to marital trust constituted an incomplete_gift under sec_25_2511-2 in view of spouse’s retained income_interest and retained power as trustee to distribute trust corpus to herself spouse’s proposed relinquishment of her retained income and corpus interests in the portion of marital trust attributable plr-103514-02 to her community_property will constitute a completed_gift of that portion of the trust corpus under sec_2511 the transfer will be conditioned upon the transferees’ agreement to pay any gift_tax imposed on spouse as a result of the transfer in addition spouse’s proposed relinquishment of her qualifying_income interest in the portion of marital trust consisting of qualified_terminable_interest_property qtip will be treated as a transfer under sec_2519 of the fair_market_value of the portion of the corpus of marital trust subject_to the qtip_election on the date of the renunciation less the value of spouse’s qualifying_income_interest_for_life in that portion of the corpus in addition spouse’s relinquishment of her qualifying_income interest in marital trust with respect to the qtip property is a gift under sec_2511 of the value of that interest this transfer will also be conditioned upon the transferees’ agreement to pay any gift_tax imposed on spouse as a result of the transfer with respect to the treatment of spouse’s gift resulting from the application of sec_2519 although sec_2502 provides that the tax on the gift is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount_of_the_gift tax paid_by the donee as discussed above with respect to the gift_tax imposed as a result of a transfer under sec_2519 sec_2207 statutorily shifts the burden but not the liability for paying the gift_tax to the donee because the statute imposes the burden of paying the gift_tax on the donee the donee provides consideration for the gift the donee's undertaking under the statute inures to the benefit of the donor because it relieves the donor of the obligation to pay gift_tax that the donor is liable for and is otherwise required to pay out of the donor's own funds see revrul_75_72 accordingly spouse’s gift under sec_2519 is treated as a net_gift the amount_of_the_gift is determined by reducing the amount of the transfer under sec_2519 and sec_25_2519-1 by the amount of gift_tax spouse is entitled to recover under sec_2207 similarly with respect to the gift resulting from spouse’s relinquishment of her interests in her community_property held in marital trust and spouse’s relinquishment of her qualifying_income_interest_for_life with respect to marital trust as a condition of the transfer the transferees have agreed to pay any gift_tax imposed on the transfer thus in determining the amount_of_the_gift under sec_2511 resulting from these transfers the value of the relinquished interests is reduced by the amount of gift_tax paid_by the transferees trust and trust were separately created by decedent and spouse under separate trust agreements because marital trust and marital trust are separate trusts the relinquishment by spouse of her interests in marital trust will not be treated as a gift under sec_2519 of spouse’s qualifying_income interest in marital trust plr-103514-02 and will not result in a deemed disposition of the property of marital trust under sec_2519 finally if the renunciation by spouse of spouse’s qualifying_income interest in marital trust is executed as proposed such transfer will not result in the inclusion of marital trust in spouse’s gross_estate under sec_2044 ruling_request sec_2702 provides special valuation rules in the case of transfers of interests in trusts under sec_2702 solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest shall be treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_25_2702-2 defines retained_interest as an interest held by the same individual both before and after the transfer in trust spouse’s interest in marital trust is separate and distinct from her interest in marital trust any interest that spouse has in marital trust is separate and apart from any interest in marital trust that she transferred consequently spouse’s interest in marital trust is not treated as a retained_interest for purposes of sec_2702 accordingly the renunciation by spouse of her qualifying_income interest in marital trust will not result in spouse’s interest in marital trust being valued at zero under sec_2702 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant this ruling specifically does not address any gift_tax consequences of spouse’s transfer of her community_property to marital trust at the time of decedent’s death in addition this ruling is contingent upon all the parties with an interest in marital trust plr-103514-02 including spouse and a guardian ad litem representing any unnamed remaindermen and any remaindermen not in being obtaining a valid court order from the appropriate court terminating marital trust consistent with the law of arizona as applied by the highest court in that state the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george l masnik chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
